Citation Nr: 1221715	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  06-08 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a bilateral knee disability. 

3.  Entitlement to service connection for a bilateral ankle disability.

4.  Entitlement to service connection for a right foot disability. 

5.  Entitlement to service connection for a bilateral hip disability. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In December 2006, the Veteran testified before the Board at a hearing held at the RO.  A copy of the hearing transcript has been associated with the record.

This case was previously before the Board in  August 2007 and in November 2010, at which time the Board remanded the claims for further development.  As will be further discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In May 2012, the Veteran submitted a medical opinion in support of his claims.  His representative stated in an accompanying Informal Hearing Presentation that the Veteran waived regional jurisdiction of that evidence.  Thus, the Board may consider the evidence in the first instance.


FINDINGS OF FACT

1.  A low back disability is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of the Veteran's discharge from service. 

2.  A bilateral knee disability is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of the Veteran's discharge from service.

3.  A bilateral ankle disability is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of the Veteran's discharge from service.

4.  A right foot disability is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of the Veteran's discharge from service.

5.  A bilateral hip disability is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

2.  A bilateral knee disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3.  A bilateral ankle disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

4.  A right foot disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

5.  A bilateral hip disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2004 letter, sent prior to the initial May 2005 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, an April 2006 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

The Board notes that, while the April 2006 letter was issued after the initial May 2005 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the April 2006 letter was issued, the Veteran's claims were readjudicated in the June 2006, May 2009, and December 2011 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Additionally, in November 2010, the RO advised the Veteran of the evidence necessary to demonstrate that if his ankle disabilities were found to pre-exist his service, that they were aggravated by his service.

Relevant to the duty to assist, the Veteran's service treatment records and available VA and private treatment records, have been obtained and considered.  In that regard, the Veteran has diligently provided the VA with notice of any existent private medical records and provided the necessary authorizations to release those records.  The VA has obtained all identified records except for those which had been destroyed due to time passing.  In the case of those records, the VA received notice that those records no longer existed either directly from the private physician or from information supplied by the Veteran.  Additionally, in June 2008, it was determined that no VA treatment records existed for the 1970s and the Veteran demonstrated his knowledge of that course of events.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  The Board notes that in December 2010, the RO issued a rating decision on issues other than the ones presently on appeal.  A review of that rating decision on Virtual VA does not demonstrate records pertinent to the Veteran's current claims on appeal but rather addresses claims for PTSD, TDIU, and a traumatic brain injury.  The evidence used to rate those issues includes evidence already in the claims file, including MRIs of the head, and then VA examinations, statements, and records that refer to disabilities other than the ones on appeal.  Thus, the Board finds that the Veteran has not identified any additional, outstanding records necessary to decide his pending appeal and a remand is not necessary to obtain additional records.

Additionally, the Veteran was afforded VA examinations in April 2005, February 2009, February 2011, and in December 2011 in order to adjudicate his service connection claims.  The Board notes the Veteran's contentions that the February 2009 examination was deficient because the examiner did not take the time to listen to him and evaluate his conditions and also had trouble speaking English.  However, when reviewing that examination, the Board finds that it provides a detailed evaluation of the Veteran's orthopedic disabilities and provides an opinion as to the etiology of the orthopedic disabilities.  That opinion, when viewed with the other evidence of record, is sufficient to decide the Veteran's claim.  Moreover, the Board finds that the proffered VA opinions regarding the etiology of the Veteran's orthopedic disabilities were based on an interview with the Veteran, a review of the record, and a full examination.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiners are sufficient to decide the Veteran's claims.  Moreover, in April 2012, the Board obtained a VHA opinion to better determine the outcome of the Veteran's claims.

The Board notes that the Veteran's claims were remanded in August 2007 and in November 2010 in order to afford him appropriate VCAA notice, obtain outstanding treatment records, and afford him VA examinations with opinions.  The Board observes that although the November 2010 remand requested X-ray reports from the previous 2005 and 2009 VA examinations and those reports were not obtained, there does exist more recent X-rays examinations and reports of all of the Veteran's orthopedic disabilities on appeal and those results were reviewed by the 2011 VA examiner and April 2012 VHA examiner.  Thus, the 2005 and 2009 X-ray results, which were summarized by the previous VA examiners, are unnecessary to obtain in order to decide the Veteran's claims as there is no indication that those findings, summarized on VA examination, would further benefit the Veteran.  Moreover, although the November 2010 remand requested that the VA examiner be an orthopedist, the Board finds that there is no indication that the VA examiner, a staff physician, was in any way unqualified to render the opinions requested by the Board.  In that regard, the VA examiner reviewed the claims file in its entirety and conducted thorough physical examination of the Veteran prior to providing the requested opinion.  There is simply no indication that the questions posed were beyond his expertise.  Thus, the Board finds that a new VA examination is unnecessary and that the prior remand was substantially complied with.  As such directives have been substantially complied with, as discussed in the preceding paragraphs, no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

At his hearing before a decision review officer and before the Board, and in statements submitted throughout the course of his appeal, the Veteran asserts that his back, hips, ankle, and right foot disabilities are the result of injuries sustained during numerous parachute jumps during service, specifically, in 1966.  He contends that often, a jump would result in a hard landing and those landings were particularly painful.  The Veteran contends that he did not seek any treatment for his injuries in service because it was not the culture to seek care for such injuries.  He contends that these joint have continued to hurt him ever since service, resulting in chronic pain.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1). 

VA's General Counsel  has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 03- 2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

For injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary standard of proof to determine service connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  Satisfactory evidence is credible evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  That provision does not establish a presumption of service connection; rather, it eases a combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service; both of these inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155   (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Service treatment records reflect that on October 1965 enlistment examination, the Veteran reported that he had injured his right ankle previously and had recurrent ankle pain.  Physical examination of the ankle was revealed no abnormalities.  On August 1968 separation examination, the Veteran denied any joint pain and no orthopedic abnormality was found.  

The Veteran contends that he sought treatment for his back and hips, as well as his knees and ankles, since separating from service and throughout the 1970s.  However, no records related to his current appeals dated prior to 1998 appear to exist and some of those records have been stated to have been destroyed due to age.  Accordingly, the first record of treatment is dated in 1997, when the Veteran received private chiropractic care for a painful cervical spine.  Limited findings were made at that time.  In November 2001, the Veteran was seen for injuries sustained in a motor vehicle accident.  He had a muscle strain in the back and was seeing a chiropractor.  In January 2003, the Veteran complained of knee pain.  The assessment was knee pain, osteoarthritis.  Weight loss was recommended.  In May 2004, the Veteran sought treatment for a right foot lump that had existed for one month.  An X-ray showed arthritic changes particularly at the first digit.  No fracture was seen.

In August 2004, the Veteran submitted a statement from a private physician, Dr. D.G., who stated that he had been treating the Veteran since October 2002.  His original complaints had been related to his back, hip, and leg pain.  It was discovered that he had arthritis of the spine and pelvis area, as well as vertebral subluxations of the lumbar and thoracic spine.  It was the physician's opinion that the Veteran's degenerative condition "quite likely may have been caused by" the Veteran's service as a paratrooper.  

On April 2005 VA examination, the Veteran reported that he had pain in his low back, hips, and knees.  Prior to leaving for Vietnam, he had experienced a hard landing when jumping from an airplane with resultant back pain.  Hard landings had also hurt his knees.  He also reported pain in his right foot related to having jumped out of an airplane in 1967.  He had not been treated for the injury.  There had been occasional right foot pain since the injury.  Physical examination of the joints, including X-rays of the hips, knees, ankles, right foot and lumbar spine, revealed no disability of the joints.  Thus, the examiner determined that the Veteran's joints were normal, with no residual noted due to trauma.  

In August 2005, the Veteran submitted a number of lay statements in support of his claims for service connection.  A fellow service member stated that he and the Veteran had served in the same Airborne Division and that he had participated in and had witnessed a parachute drop that had injured himself and the Veteran due to high winds.  Another service member stated that the Veteran had completed numerous jumps from helicopters and that jumping from these aircrafts was dangerous and often resulted in injuries.  Another service member stated that he and the Veteran had completed several jumps together and that high winds had lead to injuries from hard landings.  The Veteran's Lieutenant submitted a statement that he had known the Veteran well prior to and once he was in Vietnam.  He had witnessed the Veteran injure his back in two hard landings.  The Veteran had also been hit with mortar while in Vietnam.  The Veteran's wife also submitted a statement that the Veteran had experienced back and joint pain ever since service.  In March 2006, the Veteran's friend submitted a statement that he and the Veteran had been seeing chiropractors for many years and that the Veteran had recommended a certain chiropractor to him in the early 1980s.  

In March 2006, the Veteran submitted a statement from his physician, Dr. D.G., that the Veteran had first been treated for back, hip, and leg pain in 2002 and that it was his opinion that the Veteran's degenerative arthritic condition had been in existence for many years and could very possibly be linked to his duties as an army paratrooper.  

A March 2008 private treatment record reflects that Veteran's report that he had hip and low back pain for many years and since his time in service.  X-ray examination showed that the hips were quite stable with mild degenerative changes.  The physician thought that his pain was coming from the low back rather than the hips.

On February 2009 VA examination, the Veteran reported that he originally injured his back when completing parachute training in 1966 and has since had chronic back pain.  The Veteran reported that he had seen a civilian physician for low back pain in 1969 but did not have documentation of that visit.  He stated that he had had right hip pain ever since he had experienced hard landings in service.  Previous 2005 X-rays had shown minimal joint osteoarthritis of the hips.  The Veteran reported that he had been having knee pain since 1966.  He had hurt his knees when he repeatedly landed on them during parachute jumping.  He had constant pain in the knees.  He denied any civilian injuries to his joints.  Review of the previous X-rays of the knees in 2005 were determined to be essentially negative.  The Veteran reported that he had also injured his ankles during the in-service parachute jumps and had had constant ankle pain since then.  He stated that he had landed on his right foot incorrectly.  He had been told in the mid-1970s that his right foot pain may have been due to an old fracture.  He had used shoe inserts off and on throughout the years.  Previous X-rays of the foot in 2005 had shown mild degenerative changes.  Physical examination of the spine and joints, including X-rays of the joints and MRIs of the lumbar spine and right hip resulted in diagnoses of chronic low back sprain with degenerative joint and disc disease, moderate degenerative joint disease involving the right hip joint, patellofemoral syndrome of the both knee joints, with essentially negative X-rays, chronic bilateral ankle sprain, and hallux valgus of the right great toe with hammertoe deformities of the second through fifth toes.  After reviewing the claims file, including the service treatment records, the examiner stated that it was his opinion that the Veteran's current medical conditions of the back, knees, hip, ankles, and right foot were not etiologically related to his active service.  The examiner found it to be significant that there was no documentation of any of the above conditions in the service treatment records and there was also no documentation that the Veteran had received treatment for these condition in the immediate years of civilian life after he separated from service.

In May 2009, the Veteran submitted a statement from his private physician, Dr. C. H., who stated that the Veteran had chronic right lumbar radiculopathy and that that condition may be related to injuries to his back during military service which included parachute jumping and being blown out of his bunker by a bomb.  

In December 2010, the Veteran submitted a statement from his private physician, Dr. M.S., who stated that the Veteran was shown to have right ankle arthritis and changes at the first metatarsal of the left foot.  The physician stated that it was his opinion that the ankle pain, particularly on the right, was a consequence of the Veteran's participation as a paratrooper with a number of jumps that was concurrent with this presentation.  The degenerative changes of the first metatarsal of the left and midfoot right were also consistent with progressive arthritic changes due to possible injury.  The physician concluded that the Veteran's "military participation was reasonably causal in his current complaints of foot and ankle pain."

On February 2011 VA examination, the Veteran reported the same history of spine and joint pain as previously.  After completing physical examination of the Veteran, including X-ray examination, the examiner diagnosed the Veteran with bilateral hip arthritis, bilateral knee arthritis, bilateral ankle strain, lumbar spine arthritis, and right foot metatarsalgia.  The examiner concluded that after reviewing the claims file, it was less likely than not that the Veteran's current orthopedic disabilities were related to his service.  The examiner found it to be significant that there was no evidence in the service treatment records or private medical records that the disabilities had their onset in service.  To that extent, there was no indication of symptomatology beginning soon after separation from service and separation examination was normal.  Instead, the symmetry of the Veteran's findings led the examiner to believe that the etiology of the Veteran's disabilities was of a chronic degenerative process, rather than a post-traumatic process.  

On December 2011 VA examination, the Veteran  reported that he had experienced ankle pain ever since landing on his right ankle incorrectly in service.  After physically examining the Veteran, the examiner determined that the Veteran had a normal right ankle examination on entrance into service, despite the indication of previous injury, and a normal ankle examination on separation from service.  Thus, because there was no indication of ankle injury in service, as well as immediately afterwards, it was less likely than not that the current disabilities were incurred in service.  The examiner also felt it to be significant that if the Veteran had experienced an ankle disability that would have warranted a 10 percent rating following service, he would have most likely sought treatment by medical personnel.  

In April 2012, a VHA examiner, an orthopedic surgeon, reviewed the claims file and concluded that it was less likely than not that the Veteran's low back disability, bilateral hip disability, bilateral ankle disability, bilateral knee disability, and right foot disability had their onset in service, even when considering the many lay statements that the Veteran completed a number of parachute jumps in service that resulted in hard landings.  The examiner explained that the Veteran did not require medical treatment for those problems in service, and denied joint pain on separation from service.  On separation from service, no orthopedic abnormality was noted.  There was no documented medical attention for musculoskeletal  problems until 1997, and that was for neck pain.  Also, the Veteran was in a motor vehicle accident in 2001.  Additionally, he was 66 years of age and degenerative joint disease was not unexpected.  

In May 2012, the Veteran submitted a statement from his chiropractor in support of his claims.  The chiropractor, Dr. D.W., stated that the Veteran had complaints of back pain that traveled to his legs.  Examination and X-ray in March 2012 showed clinical findings of nerve damage with pain in the back muscle and the left leg.  There was sciatic nerve damage in the left leg.  X-ray showed old compression fracture deformities in the lower thoracic and lumbar vertebrae.  According to a medical text, compression fractures were the result of a combination of truncal flexion and axial compression.  Trapezoid deformity of the vertebral body was classic evidence of that.  The chiropractor concluded that the Veteran's presentation and clinical findings supported his history of military paratrooper service as an obvious connection to those types of injuries and nerve damage.  

First, the Board finds that, with regard to the Veteran's right ankle disability, because there was a normal examination of the ankle on entrance examination, and in light of the December 2011 VA examiner's opinion that there was no right ankle abnormality on entrance to service, the Board finds that there is no clear and convincing evidence in this case that a right ankle disability pre-existed service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Thus, the Board finds that the presumption of soundness has not been rebutted in this case with regard to the right ankle.

Next, the Board has considered whether service connection is warranted for the lumbar spine, knee disabilities, ankle disabilities, right foot disorder, and hip disabilities on a presumptive basis.  However, the record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in 1968.  Specifically, there is no evidence of arthritis prior to 2002.  As such, presumptive service connection is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board also notes that some of the Veteran's parachute jumps occurred while in Vietnam.  Thus, resolving benefit of the doubt in favor of the Veteran, the Board finds that the Veteran is afforded a presumption that he sustained injuries consistent with being a paratrooper.  Those instances have also been reported in multiple lay statements submitted during the appeal period.   Thus, the Board finds that the Veteran has provided credible testimony that he injured his back, knees, hips, ankles, and right foot in service due to the multiple parachute jumps.  However, such a presumption does not reduce the evidentiary burden of showing current diagnoses and a nexus of the currently diagnosed disabilities and service.  See Brock; Libertine, Beausoleil, supra.

An evaluation of the probative value of medical evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this case, the Board places the greatest probative weight on the April 2005, February 2009, February 2011, December 2011, and April 2012 VA opinions finding it less likely than not that the Veteran's current back, knee, ankle, right foot, and hip disabilities were related to this service, and places less probative weight on the August 2004, March 2008, May 2009, December 2010, and May 2012 private opinions that the Veteran's various orthopedic disabilities were related to parachute jumps in service.  First there is an issue of continuity of symptomatology in this case as, while the Veteran has submitted numerous medical opinions in support of his claims, each and every opinion is deficient in that not one opinion addressed the lack of complaints or treatment for any orthopedic injury or disability while in service or for many years following service.  Despite the Veteran's contentions that he sought treatment for these disabilities after separating from service and in the 1970s, there is nonetheless an approximately 35 year gap in time from the contended in-service parachute jumps and diagnosis of arthritis of the joints or indication of knee strain.  Even when taking into consideration the private medical opinions that the Veteran's arthritis had existed for many years, there is  no indication that such meant that the arthritis was in fact due to injuries in service.  Rather, the medical opinions have generally stated that the Veteran suffers from arthritis of the hips, back, and ankles, with lumbar neurological deficits, and that because these conditions appeared to have been in existence for many years, there may be a relationship between the current disabilities and the parachute jumps and contended injuries in service.  Those opinions appear speculative to the Board, at best, and are not accompanied with sufficient explanation to be weighted more heavily than the reasoned VA examinations and opinions.  There is no evidence that the physicians providing the opinions reviewed the Veteran's service treatment records or records dating in the decades since service when providing the opinions.  Instead, the opinions were based solely on a history provided by the Veteran.

In that regard, the Board notes that in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court, citing its earlier decisions in Swann v. Brown, 5 Vet. App. 229 (1993) and Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed that, in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion.   Id. at 179.  In Kowalski, the Court declared, however, that the Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history provided by the veteran, and instead must evaluate the credibility and weight of the history upon which the opinion is predicated.  Id.  In Coburn v. Nicholson, 19 Vet. App. 427 (2006), the Court, citing Kowalski, as well as Swann and Reonal, emphasized that the Board may not disregard a medical opinion solely on the rationale that the medical opinion is based on a history provided by the veteran.  Id. at 432-33.  In Coburn, the Court held that the Board erred in failing to assess the veteran's credibility in reporting the statements to the medical examiner.  Id. at 433.  

In this case, the Board finds that the Veteran's reports of continuous pain and problems with his right foot, ankles, hips, knees, and low back since service lacks credibility.  In the instant case, the Board finds the Veteran's statements regarding continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board has made such a determination because there is no indication of a chronic disability of the right foot, ankles, hips, knees, and low back on separation from service and there is additionally no real indication in the medical evidence that the Veteran in fact sought medical care for any symptoms of pain or problems related to these joints for many years following service.  For, the available medical evidence does not reference any prior treatment or diagnosis for the back, right foot, hips, knees, or ankles.  Rather, with regard to each of these claims, new diagnoses were provided beginning in 1997 and these diagnoses were not ones that appeared to have been previously established.  Thus, the Board finds that the private opinions in this case, based upon the Veteran's reported history, without reference to the service treatment records or previous medical records that are unsupportive of the opinions reached, are given less probative weight. 

Also, as stated above, the Board finds many of the private opinions to be speculative in nature and unsupported by adequate rationale in that sense.  Specifically, the August 2004 opinion stated that the Veteran's degenerative condition quite likely "may have been" caused by his service as a paratrooper, without any further explanation, the March 2006 opinion stated that the arthritis condition had been existence for many years and "very possibly" linked to duties as a paratrooper, without further explanation, the May 2009 opinion stated that the Veteran's right lower lumbar radiculopathy "may be related" to his injuries in service including parachute jumps, with no further explanation, the December 2010 opinion stated that the Veteran's military participation was reasonably causal in his current complaints of foot and ankle pain because of indication of progressive arthritic changes due to "possible injury," and the April 2012 opinion stated that the Veteran's history as a military paratrooper was obviously connected to his shown compression fracture deformities of the lower thoracic and lumbar vertebrae, without an explanation as to how the presence of a compression fracture in the spine was an obvious link to the in-service parachute jumps other than a citation to a general medical article.  Thus, it is clear that the private opinions lack sufficient medical rationale in that there is inadequate explanation as to how the current disabilities were related to parachute jumps that occurred decades previously, there is no discussion of the lack of symptoms or treatment for many years following service, there is no discussion of the 2011 motor vehicle accident and any possible implications, and the opinions themselves are speculative.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of a claimed disorder or any such relationship).   Moreover, the opinions primarily relate to the lumbar spine, hips, and right foot, thus there is no positive nexus relating the current knee and ankle disabilities to service.

On the other hand, the April 2004, February 2009, February 2011, and April 2012 VA opinions are of a greater probative value because they contain clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Specifically, the April 2004 examiner found no indication of pathology that would demonstrate trauma to the right foot, lumbar spine, hips, knees or ankles.  Significantly, the February 2009 and February 2011 VA examiners were in agreement with the April 2004 findings in that it was evident that the Veteran suffered from chronic degenerative changes, rather than post-traumatic degenerative changes, because when thoroughly reviewing the medical evidence, there was no indication that his current disabilities were related to in-service trauma, or parachute jumps.  Moreover, the April 2012 VHA examiner, an orthopedic surgeon, agreed with those conclusions, finding that there was no indication in the medical records, even when considering the Veteran's submitted lay statements, that there had been an injury in service significant enough to have caused the current disabilities.  The Board finds these opinions to be more probative than the private opinions because there was demonstrated knowledge of the Veteran's medical history, from what occurred in service to the present, and therefore opinions were provided that took into account both the Veteran's lay statements and the objective medical history as contained in the claims file.  Also, the opinions comport with the medical evidence of record in that objective clinical findings have consistently shown the presence of mild arthritis, rather than an indication of longstanding arthritic changes.  Thus, the Board finds that the competent, probative, and persuasive evidence of record weighs against the Veteran's claims for service connection for a back disability, bilateral hip disability, bilateral knee disability, bilateral ankle disability, and right foot disability.  

The Board notes that the Veteran has contended on his own behalf that his current back disability, bilateral hip disability, bilateral knee disability, bilateral ankle disability, and right foot disability are related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's low back disability and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe his in-service pain and injuries and his current manifestations of a back disability, bilateral hip disability, bilateral knee disability, bilateral ankle disability, and right foot disability, the Board accords the statements regarding the etiology of the Veteran's disabilities little probative value as the Veteran is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has only offered only conclusory statements regarding the relationship between his in-service injuries and his current disabilities.  In contrast, the April 2005, February 2009, February 2009, December 2011, and April 2012 VA examiners' and orthopedic surgeon took into consideration all of the relevant facts in providing an opinion, to include the type of the Veteran's in-service complaints and diagnoses as well as the current nature of his disabilities.  Therefore, the Board accords greater probative weight to the VA examiners' opinions in this case. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a current back disability, bilateral hip disability, bilateral knee disability, bilateral ankle disability, and right foot disability.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for a low back disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral ankle disability is denied.

Service connection for a right foot disability is denied.

Service connection for a bilateral hip disability is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


